21-03009-hcm Doc#1-3 Filed 05/03/21 Entered 05/03/21 19:21:25 Adversary Coversheet
                  Addendum to Adversary Coversheet Pg 1 of 1




  Party Debtor                           Party Creditor
  The Gateway Ventures, LLC              Suresh Kumar
  c/o Chantel Crews                      c/o Harrel Davis, III
  Anisa Hutson Hester & Crews, LLP       Gordon Davis Johnson & Shane, P.C.
  5809 Acacia Circle                     4695 N. Mesa St.
  El Paso, Texas 79912                   El Paso, Texas 79912
  (915) 845-5300
  Party Other
  PDG Prestige, Inc.
  c/o Chantel Crews
  Anisa Hutson Hester & Crews, LLP
  5809 Acacia Circle
  El Paso, Texas 79912
  (915) 845-5300
  Party Other
  Michael Dixson
  c/o Chantel Crews
  Anisa Hutson Hester & Crews, LLP
  5809 Acacia Circle
  El Paso, Texas 79912
  (915) 845-5300
